Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.   A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 11/30/20 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s remarks filed 11/30/20 have been entered.

2.   Applicant is reminded of the election of, A) a method that does not employ an anti-CD28 antibody, and B) the particle of Claim 18, without traverse, filed 1/06/20, is acknowledged.  
 
3.   Claims 5, 17, 19, 20, and 22 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected species.

Claims 4, 6, 8, 18, and 21 are under examination.

4.   Upon reconsideration the previous rejection has been withdrawn.

5.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.   Claims 4, 6, 8, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,513,687 (of record) in view of the Background of the specification, WO 2013/188693 (IDS), and WO 2013/186613 (IDS).

	The ‘687 patent teaches stimulation of T cells employing anti-CD3 antibodies on nanomatrices comprising 1-500 nm mobile polymer particles in a sterile cell culture system (see particularly, column 7).  Antibody fragments including scFv and Fab are also taught (see particularly, column 10, lines 45-50)

The teachings of the reference differ from the claimed invention only in that the reference does not teach the anti-CD3 antibody of SEQ ID NOs:16 and 17.

The Background of the specification discloses that the OKT3 antibody is inherently unstable and that modifications at position H100A (which is C105) in the CDR3 can increase stability (page 2).

WO 2013/188693 teaches an anti-CD3 antibody to be employed in T cell stimulation comprising SEQ ID NOs:16 and 17 (SEQ ID NOs:82 and 72 in the reference).  The reference further teaches that the C105S mutation in CDR3 of the VH allowed for increased in vitro expression (see particularly, page 54 and Example 8).

WO 2013/186613 teaches that the C105S mutation in the CDR3 of the OKT3 antibody causes increased biological activity and stability.

It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to employ the anti-CD3 antibody of WO 2013/188693 in the T cell stimulation method of the ‘687 patent given the teachings of WO 2013/188693 given the teachings of the Background of the specification and WO 2013/186613 that the OKT3 antibody is inherently unstable and that the C105S modification in the CDR3 can increase stability of the VH allowed for increased in vitro expression of the antibody.

Applicant’s arguments filed 11/30/20, have been fully considered but are not found persuasive.  Applicant alleges the use of impermissible hindsight.

Regarding the use of hindsight, in response to Applicant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Regardless, the substitution of known equivalents for the same purpose is clearly not the use of improper hindsight.

Regardless, it does not require hindsight to use a superior antibody in a known assay.

Applicant argues superior results.

That a more stable antibody would produce superior results is hardly surprising; the reason therefor is irrelevant to patentability.

Applicant argues against the ‘687 patent individually.

In response to Applicant's arguments against the reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant is also reminded that the reasons employed to combine reference in a rejection for obviousness need not be Applicant’s reasons.  In this case it is enough that the C105S mutated OKT3 antibody was known in the art as a superior antibody to unmutated OKT3 and was simply employed in a known assay.

7.   No claim is allowed.

8.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

9.   Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.R. Ewoldt, Ph.D., 3/29/21
Primary Examiner
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644